     Case 1:19-cr-00115-ELH Document 269 Filed 06/03/21 Page 1 of 3

                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND
                             NORTHERN DIVISION

UNITED STATES OF AMERICA                    *

              v.                            *       Criminal No.: ELH 19-0115
                                                                  RDB 11-0547 (VOSR)
GARY HORTON                                 *

*      *      *    *   *    *    *   *    *     *    *                            *
            CONSENT MOTION MODIFY CONDITIONS OF RELEASE

       The Defendant, Gary Horton, by undersigned counsel, hereby files this Consent

Motion to Modify Conditions of Release, and states the following in support thereof:

       1.          On March 12, 2019, Mr. Horton was charged by way of indictment with

              conspiracy to distribute and possess with intent to distribute controlled

              substances in violation of 21 U.S.C. §846, possession with intent to

              distribute controlled substances in violation of 21 U.S.C. §841, firearms

              offenses in violation of 18 U.S.C. 922(g) and 924(c), and maintaining a drug

              premises in violation of 21 U.S.C. 856(a)(1).

       2.          Mr. Horton had an initial appearance on March 21, 2019 and consented

              to detention.

       3.          On April 8, 2021, Mr. Horton was released from detention on a

              temporary basis with standard release conditions and the following special

              conditions: that he submit to the custody of an approved third-party

              custodian, submit to home confinement enforced by 24-hour electronic

              home monitoring, and absent and additional order of the Court, surrender

              himself to the United States Marshal on or before June 7, 2021.
Case 1:19-cr-00115-ELH Document 269 Filed 06/03/21 Page 2 of 3

 4.       The Court has expressed a willingness to consider removing the June 7,

       2021 surrender condition upon a showing of Mr. Horton’s compliance with

       his conditions of release.

 5.       Since Mr. Horton’s release, he has maintained compliance with all

       release conditions and has acted to schedule necessary medical

       appointments, which are ongoing. Mr. Horton has been referred by his

       primary care doctor to two separate specialists and is scheduled to have

       those respective appointments on June 9, 2021 and July 14, 2021.

 6.       Mr. Horton is supervised by U.S. Pre-trial Supervision Agent, Kenneth

       Langston, relative to case number ELH 19-0115. He is supervised by U.S.

       Probation Agent, Chastity Whiteside, with regard to case number RDB 11-

       0547 (VOSR). Counsel’s understanding is that Ms. Whiteside and Mr.

       Langston were each initially opposed to Mr. Horton’s release from

       detention and their positions have not changed, however, each has

       confirmed that Mr. Horton has maintained compliance with all conditions

       of release up to this point.

 7.       Since Mr. Horton has maintained compliance with all release conditions

       in each of the above captioned cases, he respectfully requests that the Court

       remove the condition that he surrender to the U.S. Marshal on June 7, 2021.

       In other words, Mr. Horton is requesting that the Court convert his release

       from a temporary nature to a more ordinary form of pretrial release through

       the end of trial, which is scheduled to begin on August 2, 2021.

 8.        Special Assistant United States Attorney, Jeffrey Hann, has no objection

       to this request.
     Case 1:19-cr-00115-ELH Document 269 Filed 06/03/21 Page 3 of 3

       WHEREFORE, the Defendant respectfully requests that this Court grant his request

and modify the conditions of his release.

                                             Respectfully submitted,

                                             ______________/s/__________________
                                             Julie M. Reamy
                                             JULIE M. REAMY | Attorney At Law, LLC
                                             115 W. Saratoga Street
                                             Baltimore, Maryland 21201
                                             Telephone: (410) 605-0000
                                             Fax: (410) 697-4006
                                             Email: juliereamy@gmail.com


                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 3rd day of June 2021, a PDF version of this
       Motion was filed electronically via ECF with the Clerk of the United States District
       Court for the District of Maryland and thereby served upon Special Assistant U.S.
       Attorney, Jeffrey Hann.


                                             ____________/s/____________________
                                             Julie M. Reamy

                                             Attorney for Gary Horton
